DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           PAOLO WESTON,
                              Appellant,

                                    v.

                    2914 WASHINGTON RD., LLC,
                            Appellee.

                              No. 4D19-2041

                          [January 23, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Jeffrey   D.    Gillen,   Judge;   L.T.    Case    No.
502019CA002749XXXMB.

  Roger C. Brown of Morgan & Morgan, PA., West Palm Beach, for
appellant.

  Daren Rubenfeld of Law Offices of Daren Rubenfeld, P.A., West Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.